Citation Nr: 0421888	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-04 340	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a labral tear of 
the right hip, claimed as secondary to the service-connected 
postoperative residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to 
September 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from two rating decisions.  The first is an October 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, which 
denied service connection for PTSD.  The second is a January 
2003 rating decision of the Pittsburgh RO that denied service 
connection for a labral tear of the right hip, claimed as 
secondary to the service-connected postoperative residuals of 
a right ankle injury.

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) of the Board during a February 2004 
videoconference hearing.


FINDINGS OF FACT

1.  Although there is conflicting medical evidence as to the 
existence of the veteran's PTSD and its relationship to the 
sexual assault she experienced in service, it is just as 
likely as not she has PTSD related to that traumatic 
incident.

2.  The medical evidence also indicates that it is just as 
likely as not, perhaps even more likely than not, that the 
labral tear of the veteran's right hip is attributable to a 
fall she sustained as a result of her service-connected right 
ankle injury residuals.




CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in her favor, the 
veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2003).

2.  With resolution of all reasonable doubt in her favor, the 
labral tear of the veteran's right hip is proximately due to 
or the result of her service-connected right ankle injury 
residuals.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which, 
among other things, eliminate the requirement of submitting a 
well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

Since the Board is granting service connection for both PTSD 
and the right hip disorder in this decision, the veteran does 
not require further notification or assistance to 
substantiate her claims.  There is sufficient evidence 
already of record to grant both claims, right now, so further 
delay to discuss whether the provisions of VCAA have been 
satisfied, or still need to be satisfied, is unnecessary and 
inconsequential.


Service Connection for PTSD

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  Service 
connection for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (2003) (the diagnosis must conform to 
DSM-IV and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2003); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a diagnosis 
of PTSD - will vary depending upon whether the veteran 
engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The 
evidentiary requirements for showing the stressor's 
occurrence are relaxed if VA determines that the veteran 
engaged in combat with the enemy and her alleged stressor is 
combat-related, see 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993), but that is not the case here, where there is 
neither allegation nor evidence that the veteran engaged in 
combat.  In these circumstances, the veteran's lay testimony, 
in and of itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain other objective information that corroborates her 
testimony or statements.  See Zarycki, 6 Vet. App. at 98.

In Cohen, United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) (the 
Court) held that the unequivocal diagnosis of that veteran's 
PTSD meant that the asserted stressors were as a general 
matter presumed to be sufficient to cause PTSD in the 
veteran.  Cohen, 10 Vet. App. at 144.  Even in such 
circumstances, credible evidence that the claimed in-service 
stressor actually occurred is still required.  38 C.F.R. § 
3.304(f) (2003).  And credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

Here, through the diligent efforts of the veteran and her 
Congressman, there is clear, credible, contemporaneous 
evidence confirming the veteran was sexually assaulted during 
service.  An earlier, December 2001, denial of the veteran's 
PTSD claim was based on the absence of direct evidence of the 
rape that she alleged occurred while she was stationed in 
Manheim, Germany in December 1992, although there was a 
December 2001 lay statement that supported the details of her 
account.  But after a February 2002 letter from her 
Congressman, an August 1993 report of the U.S Army Criminal 
Investigation Command, 5th M.P. Detachment (referred to as 
CID), was located.  The report concluded there was probable 
cause that someone unlawfully entered the veteran's room and 
raped her, although the initial alleged perpetrator was not 
found to have committed the crime.  This conclusion was based 
on a thorough investigation and detailed evidence, including 
a physical examination of the veteran shortly after the 
incident in question.  So in these circumstances, the Board 
finds there is credible evidence of an in-service stressor, 
i.e., a sexual assault.

As to whether the veteran currently has PTSD, and the 
relationship of any PTSD to her in-service sexual assault, 
there are conflicting medical opinions.

There are several VA outpatient treatment (VAOPT) records 
that indicate the veteran has PTSD.  These include an October 
2001 VAOPT record that noted her PTSD and a VAOPT record from 
May 2002 noting her recent hospitalization and medications, 
and diagnosing her with PTSD.  The same VA physician who 
recorded the May 2002 note and other VAOPT notes in the file 
stated in a January 2003 letter that she had been treating 
the veteran since June 2001 for her "mood disorder related 
to her sexual assault while serving in the U.S. Army."  The 
VA physician noted a number of symptoms the veteran was 
experiencing, including visual hallucinations during sleep of 
a male intruder, disrupted sleep, hypervigilance and guarded 
interpersonal interactions to the point of paranoia, and 
intrusive thoughts during waking hours of the assault and 
nightmares about it as well.  The VA physician also noted the 
veteran's difficulty socializing with others, her decreased 
concentration, and profound depression with a sense of 
hopelessness and helplessness.  The VA physician concluded:  
"Because of the nature and severity of her symptoms, she is 
virtually housebound and finds it impossible to seek and keep 
employment.  She leads a very isolated, challenging life that 
is dictated by her [PTSD]."

In contrast, two VA examiners declined to diagnose the 
veteran with PTSD.  In April 2002, the VA examiner noted the 
veteran's in-service sexual assault and the finding of the 
August 1993 CID report that there was probable cause that she 
was raped.  After an examination and recitation of the 
veteran's history, the examiner concluded that, "[A]lthough 
the veteran does report some symptoms which are 
characteristic of [PTSD], she does not meet the full 
diagnostic criteria for PTSD at this time.  In addition, the 
characteristics of PTSD that the veteran does report are also 
characteristic of major depressive disorder and borderline 
personality disorder, which are likely preexisting 
psychiatric conditions prior to her military service."  The 
diagnosis was major depressive disorder, a diagnosis that 
also appears in the March 2002 VAOPT records.  The reference 
to preexisting psychiatric conditions are to a sexual assault 
that the veteran reported occurred when she was 12 and 
treatment for an eating disorder prior to service.  
(Note:  The veteran's July 1990 enlistment examination 
reflects that her psychological evaluation was normal).  She 
also reported to the April 2002 examiner instances of sexual 
harassment during service, such as inappropriate behavior 
towards her by a male psychiatrist whom she saw after an 
enlisted man had been arrested for voyeurism of her and other 
enlisted women while they were in their barracks.

In light of these conflicting opinions, the RO ordered that 
the veteran be examined by a board of two examiners.  That 
examination took place in March 2003.  The examiners repeated 
the history of a teenage sexual assault and eating disorder, 
and also recounted the in-service sexual harassment by a 
psychiatrist.  The examiners also noted the December 1992 
incident in Mannheim, Germany.  The examiners did not quote 
from the CID report finding that there was probable cause 
that someone had raped the veteran.  Instead, the examiners 
focused on her lack of recollection of details of the 
assault, the fact that she was intoxicated at the time, the 
fact that she did not receive follow-up treatment, and the 
fact that she apparently identified the wrong individual as 
the perpetrator of the "assault."  They also recounted 
another rape that she indicated she had first recalled 
several years previously, after service.  The examiners also 
noted conflicting accounts of past sexual assaults that she 
had given, including at her November 2000 admission to St. 
Francis Hospital, where she was diagnosed with recurrent 
major depressive disorder.  In responding to the examiners 
requests for symptoms and specific complaints, the veteran 
noted recurrent dreams of trying to figure out what her 
attacker looked like, lack of friends, about 10 panic attacks 
per month, difficulty breathing, and numbness in her fingers.  
The examiners also stated that she called the day after the 
examination to report what she termed embarrassing 
information, i.e., a specific nightmare with sexual content 
that did not resemble any of the reported incidents.

The examination reflected a depressed mood and affect with 
occasional tearfulness.  The veteran indicated she could 
perform daily activities of living, denying obsessive or 
ritualistic behavior that would interfere with such 
activities, which, according to the examiners, conflicted 
with answers she had given to other physicians reporting 
compulsive behavior.  She reported subjective feelings of 
depression and anxiety and symptoms such as sleep 
disturbance, including insomnia and night-time awakening, 
decreased libido, memory, concentration, energy, frequent 
crying spells, hopelessness and helplessness.  She also 
reported symptoms of anorexia.

As to the veteran's current disorder, the March 2003 VA 
examiners concluded:  "[T]he veteran reported experiencing 
'terrible dreams' on a weekly basis.  It does not appear, 
however, that she is reporting specific trauma-related 
nightmares.  While the veteran continues to report sleep 
disturbances and hypervigilance, as manifested by her level 
of fearfulness and isolation, her symptom presentation does 
not meet full diagnostic criteria for [PTSD] at this time."  
In discussing the veteran's psychometric testing results, the 
examiners noted conflicts in the information that she gave at 
her interview and on various testing responses.  
The examiners also stated that she, on the PTSD symptom 
scale, "endorsed every possible symptom of PTSD with a 
frequency of '5 or more times per week/almost always' and 
indicated it has impacted every possible aspect of her 
life," which the examiners concluded was "inconsistent with 
information provided in the interview and likely represents 
significant over-reporting."  In their summary, the 
examiners repeated the veteran's lack of recall about the 
assault and her intoxication at the time of the incident, and 
opined that her "current ruminations appear to be, in part, 
constructed from records contained after the fact and not 
reflective of specific trauma memories."  They concluded 
that the veteran had major depressive disorder, and not PTSD.

At her February 2004 hearing before the undersigned VLJ of 
the Board, the veteran again recounted her December 1992 
incident of rape in Germany.  She acknowledged that she was 
"probably" intoxicated" (p. 10) and again gave details of 
the incident (pp. 10-13).

In rendering its findings regarding service connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  
At the same time, the Board cannot make its own independent 
medical determinations; there must be plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, 12 Vet. App. at 30; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).

As to medical evidence, a diagnosis or opinion by a health 
care professional is not conclusive and is not entitled to 
absolute deference.  Thus, the Court has provided guidance 
for weighing medical evidence.  For instance, the Court has 
held that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  See Miller v. West, 11 Vet. App. 
345, 348 (1998).  In addition, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).

Here, the Board is confronted with conflicting conclusions of 
VA physicians.

On the one hand, the physician who has treated her for 
several years has concluded that she has PTSD (although the 
physician in her January 2003 letter mentioned a "mood 
disorder," she later clarified that she believed the veteran 
had PTSD).  She based this diagnosis on the fact that her 
treatment had revealed symptoms such as nightmares involving 
a male intruder, difficulty establishing relationships with 
others, hypervigilance, all of which were longstanding and 
affected the veteran in her social functioning.  This 
diagnosis was supported by findings on examination and meets 
the criteria enumerated in DSM-IV.  See American Psychiatric 
Association, Diagnostic Criteria from DSM-IV, p. 209, 
§309.81, A-F (PTSD indicated where person:  experienced event 
involving serious injury, response involved fear, recurrent 
recollections and dreams, feelings of detachment or 
estrangement, hypervigilance, duration more than one month, 
and impairment in social functioning) (1994).  The VA 
physician also indicated the veteran's PTSD was related to 
her in-service sexual assault.

On the other hand, the physicians who conducted the other VA 
examinations (in April 2002 and March 2003) reached contrary 
conclusions.  In both cases, they opined that the veteran had 
major depressive disorder, and not PTSD.  In particular, the 
March 2003 examination, conducted by 2 doctors in order to 
resolve the prior conflicting opinions, emphasized conflicts 
in the veteran's prior accounts, other claimed instances of 
sexual assaults, and her acknowledged intoxication 
at the time of the December 1992 assault specifically at 
issue.  These examiners essentially concluded that her 
statements regarding her in-service sexual assault and 
current symptoms were not credible, and even suggested that 
her answers were designed to elicit a diagnosis of PTSD by 
over dramatizing.



Thus, none of the opinions - favorable or unfavorable - is 
merely a bare conclusion, unsupported by examination, or 
inconsistent with the DSM-IV criteria.  Rather, the different 
conclusions mostly stem from the VA examiners' view that the 
veteran's statements, especially those concerning her current 
symptoms, were not credible, in contrast to her treating 
physician who credited the veteran's description of her 
symptoms and found they warranted a diagnosis of PTSD related 
to her in-service sexual assault.  All of the opinions appear 
to be careful, well-reasoned opinions by qualified physicians 
based on the available evidence, which explain the underlying 
reasons and bases for their conclusions.  And while there are 
two opinions (given by three physicians in total) against a 
conclusion of PTSD related to the 
in-service sexual assault and only 1 in favor of this 
conclusion, it is the quality and not the quantity of the 
opinions that is dispositive.  Consequently, given that the 
opinions are equally competent and probative under the 
standards governing Board review of medical evidence and they 
come to opposite conclusions, the evidence can fairly be 
described as being in relative equipoise, with at least as 
much probative medical evidence supporting the claim as there 
is against it.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-
55 (1990).  As the veteran must prevail in these 
circumstances, i.e., when the evidence is approximately 
evenly balanced for and against, the Board will grant her 
claim for service connection for PTSD based on the sexual 
assault in service.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


Service Connection for a Labral Tear of the Right Hip

As mentioned, service connection may be granted for 
disability resulting from a disease contracted or an injury 
sustained while on active duty in the military, but is also 
is permissible on an alternative secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.310(a) (2003).  
In addition, secondary service connection may be granted for 
the additional increment of disability (i.e., aggravation) of 
a nonservice-connected condition that is proximately due to 
or the result of an established service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, a February 1995 rating decision granted service 
connection for residuals of a right ankle injury, based on 
right ankle trauma during service in December 1990 ultimately 
resulting in May 1994 Medical Evaluation Board (MEB) and June 
1994 Physical Evaluation Board (PEB) findings that the 
veteran was physically unfit for further duty and should be 
discharged.  Her military service ended not very long 
thereafter, in September 1994.

After discharge, the veteran fell as a result of instability 
in her right ankle and was diagnosed with a labral tear of 
her right hip and underwent arthroscopic surgery.  Her 
unstable ankle again caused a fall in November 2002, after 
which she was diagnosed with a repeat labral tear.  In June 
2003, she again underwent arthroscopic surgery, this time a 
debridement and repair of a torn anterior, superior, and 
posterior labrum, and numerous other procedures.

In December 2002, a VA examiner stated that the veteran's 
right ankle was not the cause of her right hip pain, but that 
it "is more likely than not that [her] fall exacerbated her 
right hip problem.  Given the fact that she relates the fall 
to be caused by her right ankle disability instability, 
therefore I must induce that it is likely that her right 
ankle instability in someway exacerbated her right hip 
problem by predisposing her to the fall.  I do not, however, 
feel that her right ankle problem is the sole cause of her 
right hip problem."

In July 2003, a VA examiner, after recounting the veteran's 
medical history and examination, stated: "I believe at this 
time that it is likely (greater than 51% chance) that this 
patient's hip disability resulted directly from a fall caused 
by her previously [service-]connected ankle 
instability/disability."

Thus, both VA examiners - when questioned - concluded that 
the veteran's service-connected right ankle injury residuals 
caused her to fall, and therefore relate to the labral tear 
of her right hip she sustained as a consequence.  One 
examiner indicated the fall caused the hip disorder and the 
other indicated that the fall aggravated the hip disorder.  
No matter because either rationale supports a finding of 
service connection for the right hip disorder, whether 
because it is proximately due to or the result of the 
service-connected right ankle injury residuals or, instead, 
because the residuals aggravated the hip disorder.  The fact 
that the December 2002 examiner found that the right ankle 
injury residuals were not the sole cause of the right hip 
disorder is irrelevant, as such sole causation is not a 
requirement under the Allen rule or general secondary 
service-connection standards.  See Allen, 7 Vet. App. at 448; 
38 C.F.R. § 3.10(a) (2003).

In sum, there is at least as much probative medical evidence 
supporting the claim as there is against it.  As the evidence 
only need be about evenly balanced, for and against, for the 
veteran to prevail, service connection for a labral tear of 
her right hip must be granted.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003); Alemany v. Brown, 9 
Vet. App. at 519-20 (1996).


ORDER

Service connection for PTSD is granted.

Service connection for a labral tear of the right hip, 
secondary to right ankle injury residuals, is granted.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



